Name: Council Directive 92/116/EEC of 17 December 1992 amending and updating Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: agricultural policy;  animal product;  trade policy;  cooperation policy;  health;  tariff policy
 Date Published: 1993-03-15

 Avis juridique important|31992L0116Council Directive 92/116/EEC of 17 December 1992 amending and updating Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 062 , 15/03/1993 P. 0001 - 0037COUNCIL DIRECTIVE 92/116/EEC of 17 December 1992 amending and updating Directive 71/118/EEC on health problems affecting trade in fresh poultrymeatTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas poultrymeat is included in the list of products in Annex II to the Treaty; whereas production of and trade in poultrymeat constitute an important source of income for the farming population; Whereas in order to ensure the rational development of this sector and to increase its productivity, public health rules affecting production and placing on the market must be laid down at Community level; Whereas Directive 71/118/EEC (4) established the health conditions to be met for the purpose of trade in poultrymeat; Whereas the Community must adopt the measures intended progressively to establish the internal market comprising an area without internal frontiers over a period expiring on 31 December 1992; Whereas Directive 89/662/EEC (5) laid down rules on the checks to be applied with a view to the completion of the internal market, and in particular abolished veterinary checks at frontiers between Member States; whereas, where trade is concerned, these rules must apply to fresh poultrymeat; Whereas, to achieve this purpose, it is necessary to modify the rules laid down in Directive 71/118/EEC in order to bring it into line with the new approach at Community level; Whereas prime responsibility for compliance with the requirements of this Directive should lie with producers and the authority should be obliged to monitor application of this principle on own-checks; Whereas the object of this adaptation must be in particular to standardize health requirements for the production, storage and transport of poultrymeat; Whereas it seems necessary to exclude certain types of direct sale from the scope of this Directive; Whereas this Directive should not apply to certain products sold directly by the producer to the consumer; Whereas it is possible that, owing to certain particular circumstances, some establishments operating prior to 1 January 1992 will not be able to comply with all the rules laid down by this Directive; Whereas a system of approval should be introduced for the establishments which meet the health requirements laid down by this Directive, together with a Community inspection procedure to ensure that the conditions for such approval are observed; Whereas low-capacity establishments should be approved by means of simplified structure and infrastructure criteria, while complying with the rules of hygiene laid down in this Directive; Whereas health marking of poultrymeat is the most appropriate way of satisfying the competent authorities of the place of destination that a consignment complies with the provisions of this Directive; whereas the health certificate should be maintained for the purposes of verifying the destination of certain poultrymeat, where it is maintained for animal health aspects; Whereas products placed on the Community market which come from third countries must afford the same degree of protection as regards human health; whereas guarantees equivalent to those offered by products of Community origin should therefore be required in respect of such products and they should be subject to the principles and rules on checks contained in Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (6); Whereas, in order to allow the time necessary to set up a Community inspection system to ensure that third countries comply with the guarantees provided for in this Directive, national rules on checks should be maintained for a transitional period as regards these countries; Whereas the Commission should be entrusted with the task of taking certain measures for implementing this Directive; whereas, to that end, procedures should be laid down establishing close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee; Whereas, in view of the Hellenic Republic's particular supply difficulties arising from its geographical situation, special derogations should be permitted for that Member State; whereas for the same reason remote regions should be given additional time to comply with the requirements of this Directive; Whereas the adoption of specific rules for the products covered by this Directive is without prejudice to the adoption of rules on food hygiene and safety in general, on which the Commission has submitted a proposal for a framework Directive; Whereas the deadline for transposition of this Directive must not affect the abolition of veterinary checks at frontiers on 1 January 1993; Whereas for the sake of clarity Directive 71/118/EEC should be updated, HAS ADOPTED THIS DIRECTIVE: Article 1 The title, the Articles and the Annexes to Directive 71/118/EEC shall be replaced by the text set out in Annex B to this Directive. Article 2 1. In Article 3 (A) of Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (7), point 2 is hereby amended as follows: (a) the first paragraph shall be replaced by the following: '2. have been prepared from fresh meat as defined in Article 2 (d), on the understanding that meat imported from a third country must meet the minimum requirements of Chapter III of Directive 71/118/EEC and have been inspected in accordance with Directive 90/675/EEC;' (b) the following shall be inserted in the introductory passage of the second paragraph, after the reference to Directive 64/433/EEC: 'the third subparagraph of Article 4 (1), and Chapter IX of Annex I to Directive 71/118/EEC, and in general any meat declared unfit for human consumption under Community rules'. 2. Commission Directive 80/879/EEC of 3 September 1980 on health marking of large packagings of fresh poultrymeat (8) is hereby repealed. 3. The second subparagraph of Article 3 (4) (i) of Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat (9) shall be replaced by the following: 'The provisions of point 68 of Chapter XII of Directive 71/118/EEC on the health marking of large packaging shall be applicable mutatis mutandis to meat of small wild game;'. 4. Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (10) is hereby amended as follows: (a) Article 3 (A) (6) shall be replaced by the following: '6. is, if it is intended for a Member State or a region of a Member State recognized as being free of Newcastle disease or a Member State after transit through a third country, accompanied by the health certificate shown in the Annex;' (b) the Annex shall be replaced by Annex A to this Directive. 5. In point 3 of the second paragraph of Article 2 of Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat (11), 'in Article 1 of Directive 71/118/EEC' shall be replaced by 'in Article 2 of Directive 71/118/EEC'. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1994, except in the case of establishments situated in: - remote regions, recognized in accordance with Article 17 of Directive 90/675/EEC (12), including - as regards the Kingdom of Spain - the Canary Islands, and with Article 13 of Directive 91/496/EEC (13), and - the new Laender of the Federal Republic of Germany covered by restructuring plans, in respect of which they must comply with this Directive not later than 1 January 1995; products from these establishments must be marketed in the regions concerned. They shall forthwith inform the Commission of the provisions they adopt. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive. 3. The fact that the deadline for transposition of this Directive is set at 1 January 1994 shall not prejudice the abolition of veterinary checks at frontiers provided for in Directive 89/662/EEC. Article 4 This Directive is addressed to the Member States. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER (1) OJ No C 36, 14. 2. 1992, p. 9; OJ No C 84, 2. 4. 1990, p. 71; OJ No C 276, 23. 10. 1991, p. 10; and OJ No C 262, 14. 10. 1981, p. 3.(2) OJ No C 183, 15. 7. 1991, p. 56; and OJ No C 129, 20. 5. 1991, p. 166.(3) OJ No C 332, 31. 12. 1990, p. 56.(4) OJ No L 55, 8. 3. 1971, p. 23. Directive as last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48).(5) OJ No L 395, 30. 12. 1989, p. 13. Directive as amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(6) OJ No L 373, 31. 12. 1990, p. 1. Directive as amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(7) OJ No L 26, 31. 9. 1977, p. 85. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1), and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35).(8) OJ No L 251, 24. 9. 1980, p. 10. Directive as amended by Decision 92/189/EEC (OJ No L 87, 2. 4. 1992, p. 25).(9) OJ No L 268, 14. 9. 1992, p. 35.(10) OJ No L 268, 24 9. 1991, p. 35.(11) OJ No L 268, 24. 9. 1991, p. 41.(12) Council Directive of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (OJ No L 373, 31. 12. 1990, p. 1). Directive as amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(13) Council Directive of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (OJ No L 268, 24. 9. 1991, p. 56). Directive as amended by Directive 91/628/EEC (OJ No L 340, 11. 12. 1991, p. 17). ANNEX A 'ANNEX MODEL HEALTH CERTIFICATE for fresh poultrymeat (1) No (2): . Place of loading: . Ministry: . Department: . Reference (3): . I. Identification of meat Meat of: . (Animal species) Nature of cuts: . Nature of packaging: . Number of cuts or packages: . Month(s) and year(s) when frozen: . Net weight: . II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): . . Address(es) and veterinary approval number(s) of the approved cutting plant(s): . . Address(es) and veterinary approval number(s) of the approved cold store(s): . . III. Destination of meat The meat will be sent from: . (Place of loading) to: . (Country and place of destination) by the following means of transport (4): . Name and address of consignor: . . Name and address of consignee: . . IV. Attestation I, the undersigned official veterinarian, certify that the poultrymeat described above satisfies the requirements of Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat and also the requirements of the second subparagraph of Article 3 (A) (1) of that Directive, if such meat is destined for a Member State or region of a Member State that is recognized as being free of Newcastle disease.' (Place) . , (Date) . . (Signature of official veterinarian) (1) Fresh poultrymeat means fresh meat from the following species: domestic fowl, turkeys, guinea fowl, ducks, geese, quail, pigeons, pheasants and partridges which have not undergone any preserving process. However, chilled and frozen meat shall be considered to be fresh meat.(2) Optional.(3) In the case of rail trucks and lorries, state the registration number, in the case of aircraft the flight number, and in the case of boats, the name and, where necessary, the number of the container. ANNEX B Council Directive 71/118/EEC on health problems affecting the production and placing on the market of fresh poultrymeat CHAPTER I General provisions Article 1 This Directive lays down health rules for the production and placing on the market of fresh poultrymeat. This Directive shall not apply to the cutting and storage of fresh poultrymeat in retail shops or in premises adjacent to sales points, where the cutting and storage are performed solely for the purpose of supplying the consumer directly, such operations continuing to be subject to the public health checks provided for in national rules governing retailing. Article 2 For the purposes of this Directive, the definitions given in Article 2 (l) to (n) and (q) to (s) of Directive 77/99/EEC (1) shall apply. In addition the following definitions shall apply: 1. poultrymeat means all parts fit for human consumption from domestic birds of the following species: domestic fowl, turkeys, guinea-fowl, ducks and geese; 2. fresh poultrymeat means poultrymeat, including meat which is vacuum-wrapped or wrapped in a controlled atmosphere, which has not undergone any preserving process other than chilling or freezing; 3. carcase means the whole body of a bird referred to in 1 after bleeding, plucking and evisceration; however, removal of the heart, liver, lungs, gizzard, crop and kidneys, sectioning of the legs at the tarsus and removal of the head, oesophagus or trachea shall be optional; 4. carcase parts means parts of a carcase as defined in 3; 5. offal means fresh poultrymeat other than that of the carcase as defined in 3, even if it remains naturally connected to the carcase, as well as the head and feet where these are presented separately from the carcase; 6. viscera means offal from the thoracic, abdominal and pelvic cavities, and also, where appropriate, the trachea, oesophagus and crop; 7. official veterinarian means the veterinarian designated by the competent central authority of the Member State; 8. auxiliary means a person officially designated by the competent authority pursuant to Article 8 (2) to assist the official veterinarian; 9. pre-slaughter health inspection means inspection of live poultry carried out in accordance with Chapter VI of Annex I; 10. post mortem health inspection means inspection of the slaughtered poultry, after slaughter, in a slaughterhouse, carried out in accordance with Chapter VIII of Annex I; 11. means of transport means the freight-carrying parts of motor vehicles, rail vehicles and aircraft and the holds of ships or containers for transport by land, sea or air; 12. establishment means an approved slaughterhouse, an approved cutting plant, an approved cold store, an approved rewrapping centre or a unit grouping together several such establishments. CHAPTER II Rules applicable to Community production Article 3 I. Fresh poultrymeat must meet the following conditions: A. Carcases and offal must: (a) come from an animal inspected before slaughter in accordance with Chapter VI of Annex I and considered, following such inspection, suitable for slaughter for the placing on the market of fresh poultrymeat; (b) have been obtained from an approved slaughterhouse subject to own-checks in accordance with Article 6 (2) and to checks by the competent authority in accordance with Article 8; (c) have been treated under satisfactory hygiene conditions in accordance with Chapter VII of Annex I; (d) have been inspected post mortem in accordance with Chapter VIII of Annex I and not have been found unfit for human consumption in accordance with Chapter IX of Annex I; (e) be given a health marking conforming to the requirements of Chapter XII of Annex I, on the understanding that such marking is not necessary for carcases that are to be cut in the same establishment; (f) after post mortem inspection have been handled in accordance with point 46 of Chapter VII of Annex I and stored in accordance with Chapter XIII of Annex I under satisfactory hygiene conditions; (g) have been suitably packaged in accordance with Chapter XIV of Annex I; where a protective covering is used, it must satisfy the requirements of that Chapter. Where appropriate, a decision may be taken to supplement the provisions of this Chapter in accordance with the procedure laid down in Article 21 to take account, in particular, of various forms of presentation used in the trade, provided such forms comply with the rules of hygiene; (h) have been transported in accordance with Chapter XV of Annex I; (i) be accompanied during their transport by: - either a commercial document. This document must: - in addition to the particulars provided for in point 66 of Chapter XII of Annex I, bear code numbers by which the competent authority responsible for supervising the establishment of origin can be identified as well as the official veterinarian responsible for the health inspection on the day the meat was produced, - be kept by the consignee for at least one year so that it can be produced at the request of the competent authority, - or a health certificate shown in Annex VI in the case of fresh poultrymeat referred to in Article 2 from a slaughterhouse situated in a region or area restricted on health grounds, or in the case of fresh poultrymeat to be sent to another Member State after transit through a third country in a sealed means of transport. Detailed rules for applying this print, and in particular those concerning the allocation of code numbers and the compliance of one or more lists identifying competent authorities, shall be adopted in accordance with the procedure laid down in Article 21. B. 1. Parts of carcases or boned meat must: (a) have been cut and/or boned in cutting plants approved and supervised in accordance with Article 6; (b) have been cut and obtained in accordance with the requirements of Chapter VII of Annex I and come from: - animals slaughtered in the Community and complying with the requirements set out in A of this Article, - carcases of fowl imported from third countries in accordance with Chapter III of Annex I and having undergone the checks provided for in Directive 90/675/EEC (2); (c) have been subject to the check provided for in Article 8 (i) (b) (ii); (d) satisfy the requirement of A (c), (h) and (i) of this Article; (e) have been wrapped, packaged or labelled in accordance with A (e) and (g) of this Article on the spot or in rewrapping centres specially approved by the competent authority for that purpose; (f) have been stored under satisfactory hygiene conditions and in accordance with Chapter XIII of Annex I. 2. When cutting plants use fresh meat other than poultrymeat, such meat must conform to the relevant standards of Directives 64/433/EEC (3), 91/495/EEC (4) and 92/45/EEC (5). C. Fresh meat which has been stored in accordance with this Directive in a cold store approved by a Member State and which has not thereafter undergone any handling, except in connection with storage, must meet the requirements of A (c), (e), (g) and (h) and B of this Article or be fresh poultrymeat imported from third countries in accordance with Chapter III and be checked in accordance with Directive 90/675/EEC. II. Member States may derogate from the requirements of A where farmers with an annual production of under 10 000 birds of the types referred to in point 1 of the second paragraph of Article 2 supply fresh poultrymeat coming from their holdings in small quantities: - either directly to the final consumer at the holding or at the weekly markets nearest to their holdings, - or to retailers with a view to direct sale to the final consumer, provided that such retailers pursue their activities in the same locality as that of the producer or in a neighbouring locality. Member States may specify the extent to which, in derogation from B, the above transaction may also cover cuts. This exception shall not apply in respect of itinerant sale, sale by mail order or, as regards the retailer, sale at a market. The above transactions shall continue to be subject to the public health checks provided for in national rules. III. In addition, without prejudice to Community animal health requirements, paragraph I shall not apply to: (a) fresh poultrymeat intended for uses other than human consumption; (b) fresh poultrymeat intended for exhibition, special studies or analysis, provided that official control makes it possible to ensure that the meat is not used for human consumption and that, when the special studies or analysis have been carried out, the meat, with the exception of that used for the purposes of analysis, is destroyed; (c) fresh poultrymeat intended exclusively as supplies for international organzations. Article 4 1. Member States shall ensure that, in addition to the requirements of Article 3 (I) (A) and without prejudice to Community rules on the examination of animals and fresh meat for the presence of residues, fresh poultrymeat or poultry is subjected: (a) to tests for residues where the official veterinarian suspects their presence on the basis of the findings of the pre-slaughter inspections or any other information; (b) to the sampling provided for in Annex IV (I) of Directive 92/117/EEC (6). The tests provided for at (a) must be carried out to test for residues of substances having a pharmacological action and their derivatives, compliance with withdrawal periods, and for other substances transmissible to poultrymeat which are likely to render the consumption of fresh poultrymeat dangerous or harmful to human health. The testing referred to in the previous subparagraph must be carried out in accordance with proven methods which are scientifically recognized, in particular those laid down at Community or international level. It must be possible to evaluate the results of the examinations using reference methods established in accordance with the procedure referred to in paragraph 3. If the results are positive, the official veterinarian shall take appropriate measures to take account of the risk incurred, and in particular to: - steps up checks on the poultry raised or any quantity of meat obtained in technologically similar conditions and likely to present the same risk, - step up checks on other flocks on the holding of origin and, should the problem recur, take appropriate measures regarding the holding of origin, - if there is ambient contamination, take measures regarding the production chain. 2. The tolerances for the substances referred to in paragraph 1, other than those referred to in Directive 86/366/EEC (7), shall be established under the procedure provided for in Regulation (EEC) No 2377/90 (8). 3. The reference methods shall be established in accordance with the procedure laid down in Article 21. In accordance with the same procedure, a decision may be taken to extend the examinations to substances other than those referred to in paragraph 1. 4. Until the entry into force of the implementing measures for this Article, national rules shall remain applicable, subject to the general provisions of the Treaty. Article 5 1. Without prejudice to Directives 91/494/EEC (9), 81/602/EEC (10) and 88/146/EEC (11) or to the restrictions imposed by Directive 92/117/EEC, poultrymeat cannot be placed on the market for the purposes of human consumption where: (a) it originates from poultry affected by the disease referred to in Directive 91/494/EEC; (b) it shows traces of residues in quantities which exceed the tolerance to be set in accordance with Article 4 (2) or has been treated with antibiotics, tenderizers or preservatives, unless those preservatives are authorized under Community legislation, on the understanding that agents used specifically to promote water retention are prohibited, as well as any quantity of poultrymeat obtained in technologically similar conditions and likely as a result to present the same risk; (c) it originates from animals found to have one of the faults listed in point 53 (a) of Chapter IX of Annex I; (d) it has been declared unfit for human consumption pursuant to points 53 (b) and 54 of Chapter IX of Annex I. 2. Pending the entry into force of any Community provisions, this Directive shall not affect the provisions of Member States concerning the treatment of poultrymeat by ionizing and ultraviolet radiation. Any trade in products which have undergone this type of treatment shall be subject to Article 5 (2) of Directive 89/662/EEC. To that end, the Member State of origin which has recourse to such treatment shall not dispatch products treated by such a process to a Member State the legislation of which forbids such treatment within its territory and which has informed the Commission and other Member States of the existence of such a ban in the Standing Veterinary Committee. Article 6 1. Each Member State shall draw up a list af approved establishments other than those referred to in Article 7, each of which shall have a veterinary approval number. It shall send this list to the other Member States and to the Commission. A single approval number may be given to an establishment processing or rewrapping products obtained from or with raw materials covered by one of the Directives referred to in Article 2 (d) of Directive 77/99/EEC. The competent authority shall not approve an establishment unless it is satisfied that it complies with this Directive. Where hygiene is found to be inadequate and where the measures provided for in the second paragraph of point 51 of Chapter VIII of Annex I have proved insufficient to remedy the situation, the competent national authority shall temporarily suspend approval. If the operator of the establishment, the owner or his agent does not make good the shortcomings noted within the period fixed by the competent national authority, the latter shall withdraw approval. The Member States in question shall take account here of the conclusions of any check carried out in accordance with Article 10. The other Member States and the Commission shall be informed of the withdrawal of approval. 2. The operator of the establishment, the owner or his agent must conduct regular checks on the general hygiene of conditions of production in his establishment, inter alia by means of microbiological controls. Checks must cover utensils, fittings and machinery at all stages of production and, if necessary, products. The operator of the establishment, the owner or his agent must be in a position, upon request from the competent authority, to inform the official veterinarian or the Commission's veterinary experts of the nature, frequency and results of the checks conducted, together with the name of the investigating laboratory if need be. The nature of the checks, their frequency, as well as the sampling methods and the methods for bacteriological examination shall be established in accordance with the procedure laid down in Article 21. 3. The operator of the establishment, the owner or his agent must establish a staff training programme enabling workers to comply with conditions of hygienic production adapted to the production structure. The official veterinarian responsible for the establishment must be involved in the planning and implementation of that programme. 4. The operator of a cutting plant or of a rewrapping centre, the owner or his agent must keep records of fresh poultrymeat entering and leaving the establishment, specifying the nature of the poultrymeat received. 5. Inspection and supervision of establishments shall be carried out under the responsibility of the official veterinarian who, in accordance with Article 8 (2), may be assisted in purely material tasks by auxiliaries. The official veterinarian must at all times have free access to all parts of establishments in order to ensure that this Directive is being complied with. The official veterinarian must regularly analyse the results of the checks provided for in 2. He may, on the basis of this analysis, conduct further microbiological examinations at all stages of production or on the products. The results of these analyses shall be written up in a report, the conclusions and recommendations of which shall be notified to the operator of the establishment, the owner or his agent, who shall rectify the shortcomings noted with a view to improving hygiene. Article 7 A. In accordance with Annex II, Member States may exempt slaughterhouses handling under 150 000 birds per year from the structure or infrastructure requirements of Annex I, provided they satisfy the following requirements: 1. the establishments concerned must be the subject of special veterinary registration and be given a specific approval number linked to the local supervisory unit. In order to be approved by the competent national authority: (a) the establishment must fulfil the conditions for approval laid down in Annex II; (b) the operator of the slaughterhouse, the owner or his agent must keep a register of: - animals entering the establishment and slaughter products leaving it, - the checks carried out, - the results of those checks. This information shall be communicated to the competent authority at its request; (c) the slaughterhouse must notify the veterinary service of the time of slaughter and the number and the origin of the animals, and send it a copy of the health attestation shown in Annex IV; (d) the official veterinarian or an auxiliary must be present at the time of evisceration to ensure compliance with the hygiene rules laid down in Chapters VII and VIII of Annex I. Where the official veterinarian or the auxiliary cannot be present at the time of slaughter, the meat may not leave the establishment until the post mortem inspection has been carried out in accordance with Article 8 (2), on the day of slaughter, except in the case of meat covered by point 49 of Chapter VIII of Annex I; (e) the competent authority must monitor the chain of distribution of meat coming from the establishment and the appropriate marking of products declared unfit for human consumption as well as their subsequent destination and use. Member States shall draw up a list of establishments benefiting from such derogations and shall forward this list, and any subsequent amendments thereto, to the Commission; (f) the competent authority must ensure that fresh meat from the establishments referred to in (e) is marked with stamps or labels approved for the purpose in accordance with the procedure laid down in Article 21, showing the administrative district of the health unit under which the establishment comes; 2. derogations may also be granted by the competent authority in accordance with Annex II in the case of cutting plants which are not situated in an approved establishment and which are approved pursuant to Article 4 (2) of Directive 64/433/EEC, provided the cutting plant does not handle more than three tonnes per week, subject to compliance with the temperature requirement laid down in point 49 of Chapter VIII of Annex I. The provisions of Chapters VIII and X and point 64 of Chapter XI of Annex I shall not apply to storage and cutting operations in the establishments referred to in the first subparagraph; 3. meat that has been judged to comply with the hygiene and health inspection requirements laid down by this Directive must be marked with a stamp showing the administrative district of the health unit responsible for the establishment of origin. The model of this stamp shall be determined in accordance with the procedure laid down in Article 21; 4. meat must be (i) kept for direct sale on the local market, fresh or processed, to retailers or to the consumer without pre-packaging or pre-wrapping; (ii) transported from the establishment to the consignee under hygienic conditions of transport. B. The Commission's veterinary experts may, in conjunction with the competent national authority and in so far as is necessary for the uniform application of this Article, carry out on-site checks on a representative number of establishments benefiting from the conditions laid down in this Article. C. Member States may derogate from the structural requirements provided for in Chapter I for low-capacity cold stores in which meat is stored only if it is packaged. D. Detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 21. E. The Council shall, before 1 January 1998, review the provisions of this Article on the basis of a report from the Commission. Article 8 1. Member States shall ensure that: (a) all farms delivering poultry of the species referred to in point 1 of the second paragraph of Article 2 to slaughterhouses are kept under veterinary supervision; (b) it is guaranteed that: (i) in slaughterhouses approved in accordance with Article 6, at least one official veterinarian is present throughout the post mortem inspection; (ii) in cutting plants approved in accordance with Article 6, a member of the inspection team referred to in the third subparagraph of paragraph 2 is present at least once a day when meat is being worked on, to check the general hygiene of the plant and the register of fresh meat entering and leaving it; (iii) in cold stores, a member of the inspection team referred to in the third subparagraph of paragraph 2 is regularly present. 2. The official veterinarian may be assisted by auxiliaries placed under his authority and responsibility in carrying out the following operations: (a) if they fulfil the conditions in point 3 (a) of Annex III, collecting the information needed to assess the health status of the flock of origin, in accordance with Chapter VI of Annex I, which the official veterinarian is to use to make his diagnosis; (b) if they fulfil the conditions in point 3 (b) of Annex III: (i) checking that the conditions of hygiene provided for in Chapters I, V, VII and X of Annex I and in Annex II, and the conditions provided for in point 47 of Annex I are met; (ii) establishing that the cases referred to in point 53 of Chapter IX of Annex I are not present at the post mortem inspection; (iii) carrying out the inspection provided for in (a) and (b) of the second paragraph of point 47 of Chapter VIII of Annex I, and especially the quality assessment of the carcases and trimmings, provided that the official veterinarian is actually able to supervise the work of the auxiliaries on the spot; (iv) supervising the health marking provided for in point 67 of Chapter XII of Annex I; (v) carrying out the health control of cut and stored meat; (vi) monitoring transport vehicles or containers and the loading conditions provided for in Chapter XV of Annex I. Only persons who satisfy the requirements of Annex III may be appointed as auxiliaries following a test organized by the competent central authority of the Member State or by the authority appointed by that central authority. In order to provide the assistance referred to above, the auxiliaries must form part of an inspection team under the supervision and responsibility of the official veterinarian. They must be independent of the establishment concerned. The competent authority of the Member State concerned shall determine the composition of the inspection team for each establishment in such a way that the official veterinarian is able to supervise the above operations. Detailed rules governing the assistance referred to in this Article shall, in so far as necessary, be determined in accordance with the procedure laid down in Article 21. 3. The competent authority may permit the staff of the undertaking who have received special training from the official veterinarian, the general criteria for which shall be established under the procedure laid down in Article 21 before 1 October 1993, to carry out the operations provided for in (a) and (b) of the second paragraph of point 47 of Chapter VIII of Annex I under the direct supervision of the official veterinarian. Article 9 Member States shall entrust to a central service or body the task of collecting and using the results of pre-slaughter and post mortem inspections carried out by the official veterinarian and relating to the diagnosis of diseases transmissible to man. Where such a disease is diagnosed, the results of the specific case shall be communicated as soon as possible to the competent veterinary authorities responsible for supervision of the flock from which the animals originated. Member States shall submit to the Commission information on certain diseases, particularly where diseases transmissible to man have been diagnosed. The Commission shall, in accordance with the procedure laid down in Article 21, adopt detailed rules for implementing this Article, in particular with regard to: - the regularity with which information has to be submitted to the Commission, - the type of information, - the disease to which the collection of information is to apply, - procedures for collecting and using information. Article 10 1. Veterinary experts from the Commission may, in so far as is necessary for the uniform application of this Directive and in cooperation with the competent national authorities, make on-site checks. To do this, they may verify by checking a representative percentage of establishments whether the competent authorities are checking that approved establishments are complying with this Directive. The Commission shall inform the Member States of the results of the checks carried out. A Member State in whose territory a check is being carried out shall give the experts all the assistance they need for the performance of their duties. The general provisions for implementing this Article shall be adopted in accordance with the procedure laid down in Article 21. After obtaining the opinion of the Member States in the Standing Veterinary Committee, the Commission shall draw up a recommendation concerning the rules to be followed in carrying out the checks provided for in this paragraph. 2. Before 1 January 1995 the Council shall review this Article on the basis of a report from the Commission, which may be accompanied by proposals. Article 11 Member States may, by way of derogation from the requirements of Article 3 (I) (A) (a), authorize the stunning, bleeding and plucking of birds intended for the production for 'foie gras' on the fattening farm, provided that these operations are carried out in a separate room which satisfies the requirements of Chapter II (14) (b) of Annex I, and that, in accordance with Chapter XV of Annex I, the uneviscerated carcases are transported immediately to an approved cutting plant which is equipped with a special room as defined under (ii) in the second indent of point 15 (b), of Chapter III of Annex I, where the carcases must be eviscerated within 24 hours under the supervision of the official veterinarian. Article 12 1. Member States may authorize use of the process of chilling fresh poultrymeat by immersion in water if it is carried out in accordance with the conditions laid down in points 42 and 43 of Chapter VII of Annex I. Chilled fresh meat obtained in accordance with this process may be marketed either chilled or frozen. 2. Member States in which this process is used must inform the Commission and the other Member States as soon as possible and in any case before 1 January 1994. 3. Member States may not object to the introduction into their territory of fresh poultrymeat chilled in accordance with points 42 and 43 of Chapter VII of Annex I when the use of this chilling process is indicated on the accompanying document referred to in Article 3 (I) (A) (i), provided that: (a) either the meat has been frozen after chilling without undue delay; (b) or chilled poultrymeat is produced under the same conditions in their territory. Article 13 The rules laid down in Directive 89/662/EEC (12) shall apply in particular to checks at origin, to the organization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. CHAPTER III Provisions applicable to imports into the Community Article 14 A. The conditions applicable to the placing on the market of fresh poultrymeat imported from third countries must be considered, under the procedure provided for in Article 21, as at least equivalent to those laid down for the placing on the market of fresh poultrymeat obtained in accordance with Articles 3 to 6 and 8 to 13. B. For the purposes of uniform application of A, the following paragraphs shall apply. 1. In order to be imported into the Community, fresh poultrymeat must: (a) come from third countries or parts of third countries listed in accordance with Article 9 (1) and (2) of Directive 91/494/EEC and meet the requirements of this Directive; (b) come from establishments for which the competent authority of the third country has provided the Commission with guarantees that these establishments meet the requirements of this Directive; (c) be accompanied by the certificate referred to in Article 12 of Directive 91/494/EEC supplemented by a declaration to the effect that the meat fulfils the requirements of Chapter II and any additional conditions, or offers the equivalent guarantees referred to in 2 (b) of this paragraph. If necessary, the content of this declaration shall be established under the procedure laid down in Article 21. 2. The following shall be established under the procedure laid down in Article 21: (a) a Community list of establishments which satisfy the requirements in (b). Pending the compilation of that list, Member States are authorized to maintain the controls provided for in Article 11 (2) of Directive 90/675/EEC and the national health certificate required for establishments which have been the subject of national approval; (b) the specific conditions and the equivalent guarantees relating to the requirements of this Directive, other than those enabling meat to be excluded from human consumption in accordance with Article 3 (I) (A) (d) and those laid down in Chapter VI, in points 42 and 43 of Chapter VII and in Chapter VIII of Annex I. Such conditions and guarantees may not be less stringent than those laid down in Articles 3 to 6 and 8 to 13. 3. Experts from the Commission and the Member States shall carry out on-the-spot checks to verify whether: (a) the guarantee given by the third country regarding the conditions of production and placing on the market can be considered equivalent to those applied in the Community; (b) the conditions of paragraphs 1 and 2 are fulfilled. The experts from the Member States responsible for these checks shall be appointed by the Commission, acting on a proposal from the Member States. These checks shall be made on behalf of the Community, which shall bear the cost of any expenditure in this connection. The frequency of and procedures for these checks shall be determined under the procedure laid down in Article 21. 4. Pending the organization of the checks referred to in paragraph 3, national rules applicable to inspection in third countries shall continue to apply, subject to notification, through the Standing Veterinary Committee, of any failure to comply with hygiene rules found during these inspections. Article 15 The list provided for in Article 14 (B) (2) may include only third countries or parts of third countries: (a) from which imports are not prohibited pursuant to Articles 9 to 12 of Directive 91/494/EEC; (b) which, in view of their legislation and the organization of their veterinary services and of their inspection services, the powers of such services and the supervision to which they are subject, have been recognized, in accordance with Article 3 (2) of Directive 72/462/EEC (13) or Article 9(2) of Directive 91/494/EEC, as capable of guaranteeing the implementation of their legislation in force; or (c) the veterinary services of which are able to guarantee that health requirements at least equivalent to those laid down in Chapter II are being complied with. Article 16 1. Member States shall ensure that fresh poultrymeat is imported into the Community only if it: - is accompanied by the certificate provided for in Article 14 (B) (1) (c), - has satisfied the checks required by Directive 90/675/EEC. 2. Pending the establishment of detailed rules for implementing this chapter: - the national rules applicable to imports from third countries for which such requirements have not been adopted at Community level shall continue to apply, provided that they are not more favourable than those laid down in Article 14 (B) (2) (b), - imports must take place under the conditions laid down in Article 11 (2) of Directive 90/675/EEC. Article 17 The principles and rules laid down in Directive 90/675/EEC shall apply, with particular reference to the organization of and follow-up to the checks to be carried out by the Member States and the safeguard measures to be implemented. Pending implementation of the decisions provided for in Article 8 (3) of Directive 90/675/EEC, imports must take place in accordance with Article 11 (2) of that Directive. CHAPTER IV Final provisions Article 18 1. The provisions of the Annexes shall not apply to establishments situated on certain islands of the Hellenic Republic where the production of such establishments is exclusively reserved for local consumption. 2. The arrangements for applying paragraph 1 shall be adopted under the procedure provided for in Article 21. Under the same procedure it may be decided to amend the provisions of that paragraph with a view to the progressive extension of Community standards to all establishments situated on the islands referred to in that paragraph. Article 19 The Annexes shall be amended by the Council acting by a qualified majority on a proposal from the Commission, in particular to adapt them to technological and scientific progress. Article 20 In accordance with the procedure laid down in Article 21, the following may be adopted: - special conditions for the approval of establishments in wholesale markets, - rules for the marking of products from a rewrapping centre and supervision procedures enabling the establishment of origin of the raw materials to be traced. Article 21 1. Where the procedure laid down in this Article is to be followed, matters shall without delay be referred to the Standing Veterinary Committee (hereinafter called 'the Committee') set up by Decision 68/361/EEC (14) by its chairman, either on his own initiative or at the request of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged and implement them immediately if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within three months from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures save where the Council has rejected the said measures by a simple majority. Article 22 This Directive is addressed to the Member States. (1) OJ No L 26, 31. 1. 1977, p. 85. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1), and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35).(2) OJ No L 373, 31. 12. 1990, p. 1. Directive as amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(3) OJ No 121, 29. 7. 1964, p. 2012/64. Directive as last amended by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69).(4) OJ No L 268, 24. 9. 1991, p. 41.(5) OJ No L 268, 14. 9. 1992, p. 35.(6) Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (see page 38 of this Official Journal).(7) OJ No L 221, 7. 8. 1986, p. 43.(8) Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (OJ No L 224, 18. 8. 1990, p. 1). Regulation as last amended by Commission Regulation (EEC) No 675/92 (OJ No L 73, 19. 3. 1992, p. 8).(9) OJ No L 268, 24. 9. 1991, p. 35.(10) OJ No L 222, 7. 8. 1981, p. 32. Directive as amended by Directive 85/358/EEC (OJ No L 191, 23. 7. 1985, p. 46).(11) OJ No L 70, 16. 3. 1988, p. 16.(12) OJ No L 395, 30. 12. 1989, p. 13. Directive as last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48).(13) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Directive 91/688/EEC (OJ No L 377, 31. 12. 1991, p. 18).(14) OJ No L 255, 18. 10. 1968, p. 23. ANNEX I CHAPTER I GENERAL CONDITIONS FOR THE APPROVAL OF ESTABLISHMENTS Establishments must have at least: 1. in rooms where fresh meat is produced, worked on or stored and in areas and corridors through which fresh meat is transported: (a) waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water; the water must be channelled towards drains fitted with gratings and traps to prevent odours. However: - in the case of rooms referred to in point 14 (e) of Chapter II, point 15 (a) of Chapter III and point 16 (a) od Chapter IV, channelling of water towards drains fitted with gratings and traps is not required and, in the case of premises referred to in point 16 (a), a device with which water may easily be removed is sufficient, - in the case of rooms referred to in point 17 (a) of Chapter IV which store only wrapped or packaged meat and in areas and corridors through which fresh meat is transported, waterproof and rotproof flooring is sufficient; (b) smooth, durable, impermeable walls, with a light-coloured, washable coating up to a height of at least two metres; in chilling or refrigeration rooms and in stores the walls must be coated at least to storage height. Wall to floor junctions must be rounded or similarly finished except in the rooms referred to in point 17 (a) of Chapter IV. However, the use of wooden walls in the rooms referred to in point 17 of Chapter IV does not constitute grounds for withdrawing approval provided they were built before 1 January 1994; (c) door and window frames in hard-wearing, non-corrodible material and, if of wood, with a smooth and impermeable covering on all surfaces; (d) insulation materials which are rotproof and odourless; (e) adequate ventilation and good extraction of steam; (f) adequate natural or artificial lighting which does not distort colours; (g) a clean and easily cleaned ceiling; failing that, a roof covering with an interior surface which fulfils these conditions; 2. (a) as near as possible to the work stations, a sufficient number of facilities for cleaning and disinfecting hands and for cleaning tools with hot water. Taps must not be hand-operable or arm-operable. For washing hands, these facilities must have hot and cold running water or water premixed to a suitable temperature, cleaning and disinfecting products and hygienic means of drying hands; (b) facilities for disinfecting tools, with water supplied at not less than 82 °C; 3. appropriate arrangements for protection against pests such as insects and rodents; 4. (a) instruments and working equipment such as automatic equipment for working on meat, cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws, made of corrosion-resistant material not liable to taint meat and easy to clean and disinfect. Surfaces coming into, or capable of coming into contact with meat, including welds and joins, must be maintained smooth. The use of wood is forbidden except in rooms where the only fresh meat stored is hygienically packaged fresh poultrymeat; (b) corrosion-resistant fittings and equipment meeting hygiene requirements for: - meat handling, - storing meat containers, in such a way that neither the meat nor the containers come into direct contact with the floor or walls; (c) facilities, including suitably laid out and equipped reception and marshalling areas, for the hygienic handling and protection of meat during loading and unloading; (d) special watertight non-corrodible containers, with lids and fasteners to prevent unauthorized persons from removing things from them, for keeping meat not intended for human consumption, or a lockable room for such meat if the quantities are large enough to necessitate this or if the meat is not removed or destroyed at the end of each working day; where such meat is removed through conduits, these must be so constructed and installed as to avoid any risk of contamination of the fresh poultrymeat; (e) rooms for the hygienic storage of materials for wrapping and packaging where such activities are carried out in the establishment; 5. refrigeration equipment to keep the internal temperature of the meat at the levels required by this Directive. This equipment must include a system for draining off water of condensation without any possibility of contamination of the fresh poultrymeat; 6. an adequate pressurized supply of potable water within the meaning of Directive 80/778/EEC (1). Non-potable water pipes must be clearly distinguished from those used for potable water; 7. an adequate supply of hot potable water within the meaning of Directive 80/778/EEC; 8. a liquid and solid waste disposal system which meets hygiene requirements; 9. an adequately equipped lockable room for the exclusive use of the veterinary service, or suitable facilities in the case of stores referred to in Chapter IV and of rewrapping centres; 10. facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; 11. an adequate number of changing rooms with smooth, waterproof, washable walls and floors, wash basins, showers and flush lavatories so equipped as to protect the clean parts of the building from contamination. Lavatories must not open directly on to the work rooms. Showers are unnecessary in cold stores receiving and shipping hygienically wrapped fresh meat only. Wash basins must have hot and cold running water or water premixed to a suitable temperature, materials for cleaning and disinfecting hands and hygienic means of drying hands. Wash basin taps must not be hand-operable or arm-operable. There must be a sufficient number of such wash basins near the lavatories; 12. a place and adequate facilities for cleaning and disinfecting means of transport for meat except in the case of cold stores receiving and shipping hygienically packed fresh meat only. Slaughterhouses must have a separate place and separate facilities for cleaning and disinfecting means of transport and crates used for poultry for slaughter. However, these places and facilities are not compulsory if provisions exist requiring that means of transport or crates be cleaned and disinfected at officially authorized facilities; 13. a room or secure place for the storage of detergents, disinfectants and similar substances. CHAPTER II SPECIAL CONDITIONS FOR THE APPROVAL OF POULTRY SLAUGHTERHOUSES 14. In addition to the general requirements, slaughterhouses must have at least: (a) a room or covered space which is sufficiently large and easy to clean and disinfect for the pre-slaughter inspection provided for in the second paragraph of point 28 of Chapter VI and to accommodate the birds referred to in point 1 of the second paragraph of Article 2 of this Directive; (b) a slaughter room large enough for stunning and bleeding on the one hand, and plucking and any scalding on the other, to be carried out in separate places. Any communication between the slaughter room and the room or space referred to in (a) other than the narrow opening through which only slaughter poultry may pass must have an automatically closing door; (c) an evisceration and preparation room which is large enough for evisceration to be carried out in a place sufficiently far from the other work stations, or separated from them by a partition, so as to prevent contamination. Any communication between the evisceration and preparation room and the slaughter room other than the narrow opening through which only slaughter poultry may pass must have an automatically closing door; (d) if necessary, a dispatching room; (e) one or more sufficiently large chilling or refrigerating rooms, with a lockable facility, for fresh poultrymeat which has been detained; (f) a room or space for collecting feathers unless these are treated as waste; (g) separate wash basins and lavatories for staff handling live birds. CHAPTER III SPECIAL CONDITIONS FOR THE APPROVAL OF CUTTING PLANTS 15. In addition to the general requirements, cutting plants must have at least: (a) chilling or refrigerating rooms large enough for meat preservation; (b) - a room for cutting, boning and wrapping, - in so far as this operation is carried out in the cutting plant: (i) a room for the evisceration of geese and ducks reared for the production of 'foie gras', which have been stunned, bled and plucked on the fattening farm; (ii) a room for the evisceration of poultry referred to in point 49 of Chapter VIII; (c) a room for packaging, where such operations are carried out in the cutting plant, unless the conditions provided for in point 74 of Chapter XIV are fulfilled. CHAPTER IV SPECIAL CONDITIONS FOR THE APPROVAL OF COLD STORES 16. In addition to the general requirements, stores in which fresh meat is stored in accordance with the first indent of point 69 of Chapter XIII must have at least: (a) sufficiently large chilling and refrigerating rooms, which are easy to clean and in which fresh meat can be stored at the temperature provided for in the first indent of point 69; (b) a recording thermometer or recording telethermometer in or for each storage area. 17. In addition to the general requirements, stores in which fresh poultrymeat is stored in accordance with the second indent of point 69 of Chapter XIII must have at least: (a) sufficiently large chilling and refrigerating rooms which are easy to clean and in which fresh poultrymeat can be stored at the temperature provided for in the second indent of point 69; (b) a recording thermometer or recording telethermometer in or for each storage area. CHAPTER V HYGIENE OF STAFF, PREMISES AND EQUIPMENT IN THE ESTABLISHMENTS 18. Absolute cleanliness shall be required of staff, premises and equipment. (a) Staff handling exposed or wrapped fresh meat or working in rooms and areas in which such meat is handled, packaged or transported must in particular wear clean and easily cleanable headgear, footwear and light-coloured working clothes or other protective clothing. Staff engaged in working on or handling fresh meat must wear clean working clothes at the commencement of each working day and must renew such clothing during the day as necessary and must wash and disinfect their hands several times during the working day and each time work is resumed. Persons who have been in contact with sick birds or infected meat must immediately afterwards carefully wash their hands and arms with hot water and then disinfect them. Smoking is forbidden in work rooms and storerooms and in other areas and corridors through which fresh meat is transported. (b) No animal may enter the establishments except, in the case of slaughterhouses, animals for slaughter. Rodents, insects and other vermin must be systematically destroyed. (c) Equipment and instruments used for handling live poultry and working on fresh poultrymeat must be kept clean and in a good state of repair. They must be carefully cleaned and disinfected several times during the working day, at the end of the day's work and before being re-used when they have been soiled. (d) Crates for delivering poultry must be made of non-corrodible material, be easy to clean and disinfect. They must be cleaned and disinfected each time they are emptied. 19. Rooms, instruments and working equipment must not be used for purposes other than work on fresh poultrymeat, fresh meat or game meat authorized in accordance with Directives 91/495/EEC and 92/45/EEC or meat preparations or products unless they are cleaned and disinfected before re-use. This restriction shall not apply to transport equipment used on the premises referred to in point 17 (a), when the meat is packaged. 20. Poultrymeat and containers thereof must not come into direct contact with the floor. 21. Potable water must be used for all purposes; however, non-potable water may be used for steam production, fire fighting, cooling refrigeration equipment and removing waste feathers in the slaughterhouse provided that the pipes installed for this purpose preclude the use of such water for other purposes and present no danger of contamination of fresh meat. Non-potable water pipes must be clearly distinguished from pipes used for potable water. 22. - Feathers and by-products of slaughter unfit for human consumption must be taken away immediately. - The spreading of sawdust or any other similar substance on the floor of the workroom and fresh poultrymeat storage rooms is prohibited. 23. Detergents, disinfectants and similar substances must be used in such a way that instruments, working equipment and fresh meat are not adversely affected. Their use must be followed by thorough rinsing of such instruments and working equipment with potable water. 24. Persons likely to contaminate meat are prohibited from working on it and handling it. When recruited, any person working on and handling fresh meat shall be required to prove, by a medical certificate, that there is no medical impediment to such employment. The medical supervision of such a person shall be governed by the national legislation in force in the Member State concerned. CHAPTER VI PRE-SLAUGHTER HEALTH INSPECTION 25. (a) The official veterinarian of the slaughterhouse may authorize the slaughter of a consignment of poultry from a holding only, without prejudice to the certificate shown in Model 5 in Annex IV to Directive 90/539/EEC, where: (i) the poultry intended for slaughter is accompanied by the health attestation provided for in Annex IV; or, (ii) 72 hours before the arrival of the poultry at the slaughterhouse he was in possession of a document to be determined by the competent authority containing: - relevant up-to-date information regarding the flock of origin, in particular details taken from the holding's records referred to in 27 (a) covering the type of poultry to be slaughtered, - proof that the holding of origin is under the supervision of an official veterinarian. This information must be assessed by the official veterinarian prior to deciding what measures are to be taken with respect to fowl coming from the holding concerned, particularly the type of pre-slaughter inspection. (b) Where the conditions provided for in (a) are not met, the official veterinarian of the slaughterhouse may either postpone slaughter or - where compliance with the welfare rules requires - authorize slaughter having first carried out the tests provided for under 27 (b), and must have an official veterinarian inspect the holding of origin of the fowl concerned with a view to obtaining this information. Any costs associated with the application of this paragraph shall be charged to the farmer in accordance with rules to be decided on by the competent authority. (c) However, in the case of farmers with an annual production of not more than 20 000 domestic fowl, 15 000 ducks, 10 000 turkeys, 10 000 geese or an equivalent quantity of the other species of fowl referred to in point 1 of the second paragraph of Article 2, the pre-slaughter inspection referred to in 27 (b) may be carried out at the slaughterhouse. In that case the farmer must provide a declaration to the effect that his annual production does not exceed the said figures. (d) The farmer must keep for a minimum of two years the records referred to in point 27 (a) for submission to the competent authority on demand. 26. The owner, the person authorized to dispose of the poultry or their representative must facilitate the pre-slaughter inspection operations and in particular assist the official veterinarian in any handling deemed necessary. The official veterinarian must carry out the pre-slaughter inspection in accordance with professional rules, in adequate lighting. 27. Pre-slaughter inspection on the farm of origin referred to in point 25 shall comprise: (a) checking of the farmers' records, which must include at least the following, depending on the type of poultry: - day of arrival of the birds, - source of the birds, - number of birds, - actual performance of the particular breeds (e.g. weight gain), - mortality, - suppliers of feedingstuffs, - type, period of use and withdrawal periods of feed additives, - comsumption of feedingstuffs and water, - examination and diagnosis of the attending veterinarian, together with any laboratory results, - type of any medicinal product, with dates of administration and withdrawal, given to the birds, - date and type of any vaccines given, - weight gain during the fattening period, - results of any previous official health inspections of birds from the same flock, - number of birds sent for slaughter, - expected date of slaughter; (b) the additional examination needed to establish a diagnosis where the birds: (i) are suffering from a disease which can be transmitted to humans or to animals or are behaving, on an individual or collective basis, in such a way as to indicate that such a disease may occur; (ii) show disturbance of general behaviour or signs of sickness which may make the meat unfit for human consumption; (c) regular sampling of water and feed with a view to checking compliance with withdrawal periods; (d) the results of tests for zoonotic agents carried out in accordance with Directive 92/117/EEC. 28. At the slaughterhouse, the official veterinarian shall ensure that the poultry is identified, check compliance with Chapter II of Directive 91/628/EEC (2) and in particular check whether the poultry has suffered injury during transport. Moreover, in the event of doubt concerning the identity of a consignment of poultry and where the poultry must undergo pre-slaughter health inspection at the slaughterhouse in accordance with point 25 (c), the official veterinarian must examine each crate if the poultry show the symptoms referred to in point 27 (b). 29. Where the poultry has not been slaughtered within three days of its examination and the issue of the health attestation provided for in point 25 (a) (i): - where the poultry has not left the holding of origin, a new health attestation must be issued, - or, after assessing the reasons for the delay, the official veterinarian of the slaughterhouse shall authorize slaughter if there is no health reason to prevent it, if need be following a further examination of the poultry. 30. Without prejudice to the requirements of Directive 91/494/EEC, slaughter for the purpose of human consumption must be forbidden if the clinical symptoms of the following diseases have been established: (a) ornithosis; (b) salmonellosis. The official veterinarian may, at the request of the owner of the poultry or of his representative, authorize the slaughter at the end of the normal slaughter process provided precautions are taken to keep to a minimum the risk of spreading bacteria and to clean and disinfect the facilities after the slaughter, with the meat resulting from the slaughter being handled as if it were meat declared unfit for human consumption. 31. The official veterinarian must: (a) forbid slaughter where he has evidence that the meat from the animals concerned would be unfit for human consumption; (b) postpone slaughter were the withdrawal period for residues has not been respected; (c) ensure, with regard to clinically healthy poultry from a flock slaughter of which is obligatory under a programme for the control of infectious disease, that the poultry is slaughtered at the end of the day or under conditions such that any contamination of other poultry is avoided. Member States may dispose of this meat in their territories according to their national rules. 32. The official veterinarian must immediately notify the competent authority of any prohibition of slaughter, giving reasons, and provisionally place the poultry affected by that slaughter prohibition in safekeeping. CHAPTER VII HYGIENE REQUIREMENTS FOR SLAUGHTER AND THE HANDLING OF FRESH MEAT 33. Only live poultry may be brought into slaughter premises. As soon as they are brought into those premises the birds must be slaughtered immediately after stunning, except in the case of slaughter according to religious rite. 34. Bleeding must be completed and carried out in such a way that the blood cannot cause contamination outside the place of slaughter. 35. Slaughter poultry must be plucked immediately and completely. 36. Evisceration must be carried out immediately in the case of total evisceration or within the period laid down in point 49 of Chapter VIII in the case of partial or deferred evisceration. Slaughtered poultry must be opened in such a way that the cavities and all the relevant viscera can be inspected. For this purpose the viscera to be inspected may either be detached or left attached to the carcase by their natural connections. If detached, they must be identifiable as belonging to a given carcase. However, ducks and geese reared and slaughtered for the production of 'foie gras' may be eviscerated within 24 hours, provided that uneviscerated carcases are as soon as possible reduced to and then kept at the temperature laid down in the first indent of point 69 of Chapter XIII, and transported in accordance with the rules of hygiene. 37. After inspection, the viscera which have been removed must be separated immediately from the carcase, and the parts unfit for human consumption removed at once. Viscera or parts of viscera remaining in the carcase must, with the exception of the kidneys, be removed entirely if possible, under satisfactory hygiene conditions. 38. It is forbidden to clean poultrymeat by wiping with a cloth or to fill the carcase with anything other than edible offal or neck offal from poultry slaughtered in the slaughterhouse. 39. It is forbidden to cut the carcase or remove or treat the poultrymeat before the inspection has been completed. The official veterinarian may prescribe any other handling required by the inspection. 40. Detained meat, on the one hand, and meat declared unfit for human consumption in accordance with point 53 of Chapter IX or not allowed for human consumption in accordance with point 54 of Chapter IX, on the other, and feathers and waste must be removed as soon as possible to the rooms, facilities or containers provided for in point 4 (d) of Chapter I and point 14 (e) and (f) of Chapter II and must be so handled that contamination is kept to a minimum. 41. After inspection and evisceration, fresh poultrymeat must be cleaned immediately and chilled in accordance with the hygiene requirements to ensure compliance with the temperature laid down in Chapter XIII as soon as possible. 42. Poultrymeat to be subjected to an immersion chilling process in accordance with the process described in point 43 must, immediately after evisceration, be thoroughly washed by spraying and immersed without delay. The spraying must be carried out by means of equipment which washes both the internal and external surfaces of the carcases efficiently. For carcases weighing: - not more than 2,5 kg, at least 1,5 litres of water must be used per carcase, - between 2,5 kg and 5 kg, at least 2,5 litres of water must be used per carcase, - 5 kg or more, at least 3,5 litres of water must be used per carcase. 43. The immersion chilling process must meet the following requirements: (a) the carcases must pass through one or more tanks of water or of ice and water, the contents of which are continuously renewed. Only the system whereby the carcases are constantly propelled by mechanical means through a counterflow of water is acceptable; (b) the temperature of the water in the tank or tanks measured at the points of entry and exit of the carcases must not be more than + 16 °C and + 4 °C respectively; (c) it must be carried out in such a way that the temperature specified in the first indent of point 69 of Chapter XIII is reached in the shortest possible time; (d) the minimum flow of water throughout the whole chilling process referred to in (a) must be: - 2,5 litres per carcase weighing 2,5 kg or less, - 4 litres per carcase weighing between 2,5 kg and 5 kg, - 6 litres per carcase weighing 5 kg or more. If there are several tanks, the inflow of fresh water and the outflow of used water in each tank must be regulated in such a way as to progressively decrease in the direction of movement of the carcases, the fresh water being divided between the tanks in such a way that the flow of water through the last tank is not less than: - 1 litre per carcase weighing 2,5 kg or less, - 1,5 litres per carcase weighing between 2,5 kg and 5 kg, - 2 litres per carcase weighing 5 kg or more. The water used for first filling the tanks must not be included in the calculation of these quantities; (e) the carcases must not remain in the first part of the apparatus or the first tank for more than half an hour or in the rest of the apparatus or the other tank(s) for longer than is strictly necessary. All necessary precautions must be taken to ensure that, in the event of interruptions of the process, the transit time laid down in the first subparagraph is complied with. Whenever the equipment stops, the official veterinarian must satisfy himself prior to the re-setting in motion that the carcases still meet the requirements of this Directive and are fit for human consumption or, if such is not the case, ensure that they are transported as soon as possible to the premises provided for in point 4 (d) of Chapter I; (f) each piece of equipment must be entirely emptied, cleaned and disinfected whenever this is necessary at the end of the period of work and at least once a day; (g) calibrated control equipment must permit adequate and continued supervision of the measuring and recording of: - the water consumption during spray-washing before immersion, - the temperature of the water in the tank or tanks at the points of entry and exit of the carcases, - the water consumption during immersion, - the number of carcases in each of the weight-ranges listed in (d) and in point 42; (h) the results of the various checks carried out by the producer must be kept and submitted on request to the official veterinarians; (i) the correct functioning of the chilling plant and its effect on the hygiene level shall be evaluated - pending adoption, in accordance with the procedure set out in Article 21 of this Directive, of Community microbiological methods - by scientific microbiological methods recognized by the Member States, the contamination of the carcases with total and enterobacteriacea bacteria being compared before and after immersion. Such comparison must be carried out when the plant is first brought into use and after that periodically and in any case each time any alterations are made to the plant. The functioning of the various parts must be regulated so as to ensure a satisfactory standard of hygiene. 44. Until the inspection has been completed, it must not be possible for carcases and offal not inspected to come into contact with carcases and offal already inspected, and the removal, cutting or further treatment of the carcase is forbidden. 45. It must not be possible for meat detained or declared unfit for human consumption or inedible by-products to come into contact with meat declared fit for human consumption, and the former must be placed as soon as possible in special rooms or containers located and laid out in such a way as to avoid any contamination of other fresh meat. 46. The drawing and trussing, handling, further treatment and transport of meat, including offal, must be performed meeting all hygiene requirements. Where such meat is packaged, the conditions laid down in point 14 (d) of Chapter II and in Chapter XIV must be complied with. Packaged or wrapped meat must be stored in a separate room from exposed fresh meat. CHAPTER VIII POST MORTEM HEALTH INSPECTION 47. The poultry must be inspected immediately after slaughter under suitable lighting. As part of this inspection: (a) the following parts: (i) the surface of the bird's body, excluding head and feet save where these are intended for human consumption; (ii) the viscera; and (iii) the body cavities, must be subjected to visual inspection and, where necessary, palpation and incision; (b) attention must also be paid to: (i) anomalies of consistency, colour and smell, in the carcases; (ii) major anomalies resulting from slaughtering operations; (iii) proper functioning of the slaughter equipment. The official veterinarian must in any event: (a) subject to a detailed inspection a random sample of the birds rejected in the post mortem health inspection, the meat of which was declared unfit for human consumption in accordance with point 53 of Chapter IX; (b) examine a random sample of 300 birds taken from the entire consignment which has undergone the post mortem inspection, for an inspection of the viscera and the body cavities; (c) carry out a special post mortem inspection of the poultrymeat if there are other indications that the meat from that poultry could be unfit for human consumption. The owner or the person authorized to dispose of the poultry must cooperate to the extent required in carrying out the post mortem inspection. He must make the poultry and poultrymeat available in a condition suitable for inspection. He must provide adequate additional assistance at the request of the inspector. If the person authorized to dispose of the poultry does not fulfil his cooperation obligations, the inspection shall be suspended until he cooperates to the extent required for the inspection. 48. In the case of partly eviscerated poultry ('effilÃ ©') whose intestines were removed immediately, the viscera and the body cavities of at least 5 % of the slaughtered poultry from each consignment shall be inspected after evisceration. If during such inspection anomalies are discovered in a number of birds, then all the birds in the consignment shall be inspected in accordance with point 47. 49. In the case of New York dressed poultry: (a) the post mortem health inspection in accordance with point 47 shall take place at the latest 15 days after slaughter, during which period it must be stored at a temperature not exceeding + 4 °C; (b) at the end of this period at the latest, it must be eviscerated in the slaughterhouse where the slaughtering was performed or in another approved cutting plant fulfilling the additional requirements under (ii) in the second indent of point 15 (b) of Chapter III and in this last case, be accompanied by the health attestation shown in Annex V; (c) the poultrymeat must not bear the health mark referred to in Chapter XII before the evisceration referred to in point (b) has been performed. 50. The taking of samples to examine for residues must be carried out by spot checks and in any case in the event of justified suspicion. In the case of examination for residues by sampling, examination shall be carried out for the residues referred to in Group A III and Group B I (a) and (c) and II (a) of Annex I to Directive 86/469/EEC (3). The obligation to examine for residues of substances with pharmacological action referred to in the second subparagraph of Article 4 (1) of this Directive shall not apply to poultry from holdings under official veterinary control where examination for those residues is carried out on the holdings of origin. 51. Where a disease is suspected on the basis of the pre-slaughter or post mortem inspection, the official veterinarian may ask for the requisite laboratory tests to be carried out if he considers them necessary to substantiate his diagnosis or to detect substances with pharmacological action likely to be present given the pathological condition observed. In the event of doubt, the official veterinarian may perform the further cuts and inspections of the relevant parts of the poultry necessary in order to reach a definitive diagnosis. Where the official veterinarian finds that the hygiene rules laid down in this Directive are clearly being breached or that adequate health inspection is being hampered, he shall be empowered to take action with regard to the use of equipment or premises and to take any measure required, up to and including a reduction in the rate of production or interruption of the production process. 52. The results of the pre-slaughter and post mortem inspections shall be recorded by the official veterinarian and, where transmissible diseases are diagnosed, communicated to the competent veterinary authority responsible for supervision of the holding from which the animals originated, as well as to the owner of the holding of origin or his representative, who must take account of and keep such information and submit it to the official veterinarian carrying out the ante mortem inspection during the subsequent production period. CHAPTER IX DECISION OF THE OFFICIAL VETERINARIAN AT THE POST MORTEM INSPECTION 53. (a) Poultrymeat shall be declared totally unfit for human consumption where the post mortem inspection reveals any of the following: - generalized infectious disease and chronic localization in organs of pathogenic micro-organisms transmissible to humans, - systematic mycosis and local lesions in organs suspected of having been caused by pathogenic agents transmissible to humans or their toxins, - extensive subcutaneous or muscular parasitism and systematic parasitism, - poisoning, - cachexia, - abnormal smell, colour or taste, - malignant or multiple tumours, - general soiling or contamination, - major lesions and ecchymosis, - extensive mechanical lesions, including those due to extensive scalding, - insufficient bleeding, - residues of substances exceeding the authorized standards or residues of prohibited substances, - ascites. (b) Parts of a slaughtered animal which show localized lesions or contaminations not affecting the health of the rest of the meat shall be declared unfit for human consumption. 54. The head separated from the carcase with the exception of the tongue, comb, wattles and caruncles and the following viscera, are excluded from use for human consumption: trachea, lungs separated from the carcase in accordance with point 37 of Chapter VII, oesophagus, crop, intestine and gall bladder. CHAPTER X PROVISIONS CONCERNING MEAT INTENDED FOR CUTTING 55. The carcase shall be cut up into parts and boned only in approved cutting rooms. 56. The operator of the plant, the owner or his representative must facilitate operations for supervising the plant, in particular any handling which is considered necessary, and must place the necessary facilities at the disposal of the supervisory service. In particular, he must be able on request to inform the official veterinarian responsible for supervision of the source of the meat brought into his cutting plant and the origin of the animals slaughtered. 57. Without prejudice to point 19 of Chapter V, meat which does not fulfil the requirements of Article 3 (I) (B) (1) of this Directive may not be placed in approved cutting plants unless placed in special storage areas; it must be cut up in other places or at other times than meat which does fulfil those requirements. The official veterinarian must at all times have access to all storage rooms and work rooms in order to satisfy himself that the preceding provisions are rigorously observed. 58. Fresh meat intended for cutting must, as soon as it is brought in, be placed in the cutting room and, until cut up, in the room provided for in point 15 (a) of Chapter III. However, notwithstanding point 41 of Chapter VII, meat may be transported directly from the slaughter room to the cutting room. In such cases the slaughter room and the cutting room must be sufficiently near to each other and located in the same group of buildings, since the meat to be cut must be transferred in one operation from one room to the other by means of an extension of the mechanical handling system from the slaughter room, and cutting must be carried out immediately. As soon as the prescribed cutting and packaging are completed, the meat must be transported to the chilling room provided for in point 15 (a) of Chapter III. 59. Meat must be brought into the rooms referred to in point 15 (b) of Chapter III as required. As soon as cutting and, where appropriate, packaging are completed, the meat must be transported to the chilling room provided for in point 15 (a). 60. Except in the case of meat cut while warm, cutting may take place only if the meat has reached a temperature not exceeding + 4 °C. 61. Cleaning of fresh meat by wiping with a cloth is prohibited. 62. Cutting must be carried out in such a way as to avoid any soiling of the meat. Splinters of bone and clots of blood must be removed. Meat obtained from cutting and not intended for human consumption must be collected in the containers or rooms referred to in point 4 (d) of Chapter I as it is cut. CHAPTER XI HEALTH MONITORING OF CUT MEAT AND STORED MEAT 63. Approved cutting plants, approved rewrapping centres and approved cold stores must be supervised by a member of the inspection team referred to in the third subparagraph of Article 8 (2) of this Directive. 64. The supervision provided for in point 63 must include the following tasks: - supervision of the entry and exit of fresh meat, - health inspection of fresh meat held in the establishment, - supervision of the cleanliness of the premises, facilities and instruments provided for in Chapter V, and of staff hygiene, including their clothing, - any other supervision which the official veterinarian considers necessary for ensuring compliance with this Directive. CHAPTER XII HEALTH MARKING 65. Health marking must be carried out under the supervision of the official veterinarian. For this purpose, the latter shall supervise: (a) the health marking of meat; (b) the labels and wrapping material when marked as provided for in this Chapter. 66. The health mark must include: (a) for meat wrapped in individual units or for small packages, - on the upper part, the initials of the consigning country in capitals (i.e. one of the following): B, DK, D, EL, E, F, IRL, I, L, NL, P, UK, - in the centre, the veterinary approval number of the establishment or, where appropriate, the cutting premises or rewrapping centre, - on the lower part, one of the following sets of initials: CEE, EOEF, EWG, EOK, EEC, or EEG. The letters and figures must be 0,2 centimetres high; (b) for large packages, an oval mark at least 6,5 cm wide by 4,5 cm high, including the information listed under (a). The letters must be at least 0,8 cm high and the figures at least 1 cm high. The health mark may, in addition, include an indication enabling the veterinarian who carried out the health inspection of the meat to be identified. The material used for marking must meet all hygiene requirements and the information referred to in (a) shall appear on it in perfectly legible form. 67. (a) The health marking referred to in point 66 (a) must be made: - on or visibly beneath wrappers or other packaging of individually packed carcases, - on non-individually wrapped carcases by apposition of a seal or label, which may be used only once, - on or visibly beneath wrappers or other packaging of parts of carcases or offal wrapped in small quantities. (b) The health marking referred to in point 66 (b) must be made on large packages containing carcases, parts of carcases or offal marked in accordance with (a). (c) Where a health marking appears on the wrapper or packaging: - it must be applied in such a way that it is destroyed when the wrapper or packaging is opened, or - the wrapper or packaging must be sealed in such a way that it cannot be re-used after opening. 68. The health marking of carcases, parts of carcases or offal as provided for in point 67 (a) shall not be necessary in the following cases: 1. Consignments of carcases, including those which have had parts removed pursuant to point 53 (b) of Chapter IX, shall be dispatched from an approved slaughterhouse to approved cutting premises for cutting therein subject to the following conditions: (a) the large packaging containing the fresh poultrymeat should bear, on the external surface, the health mark in accordance with the third indent of point 67 (a) and with point 67 (c); (b) the dispatch office shall maintain a record of the amount, type and destination of consignments dispatched in accordance with this Directive; (c) the recipient cutting premises shall maintain a record of the amount, type and origin of consignments received in accordance with this Directive; (d) the health mark on the large packaging shall be destroyed when the large packaging is opened in cutting premises under the supervision of the official veterinarian; (e) the destination and intended use of the consignment shall be clearly indicated on the external surface of the large packaging in accordance with this point and with Annex VII. 2. Consignments of carcases, including those which have had parts removed pursuant to point 53 (b) of Chapter IX, parts of carcases and the following offal: hearts, livers and gizzards, shall be dispatched from an approved slaughterhouse, cutting premises or rewrapping centre to a meat and meat product establishment for treatment subject to the following conditions: (a) the large packaging containing the fresh poultrymeat shall bear, on the external surface, the health mark in accordance with the third indent of point 67 (a) and with point 67 (c); (b) the dispatch office shall maintain a record of the amount, type and destination of consignments dispatched in accordance with this Directive; (c) the recipient meat and meat product establishment shall maintain a record of the amount, type and origin of consigments received in accordance with this Directive; (d) when the fresh poultrymeat is intended for use in meat products for intra-Community trade, the health mark of the large packaging shall be destroyed when the large packaging is opened in an establishment under the supervision of the competent authority; (e) the destination and intended use of the consignment shall be clearly indicated on the external surface of the large packaging in accordance with this point and with Annex VII. 3. Consignments of carcases, including those which have had parts removed pursuant to point 53 (b) of Chapter IX, shall be dispatched from an approved slaughterhouse, rewrapping centre or cutting premises to restaurants, canteens and institutions for direct supply to the final user after heat treatment, subject to the following conditions: (a) the packaging containing the fresh poultrymeat shall bear, on the external surface, the health mark in accordance with the third indent of point 67 (a) and with point 67 (c); (b) the dispatch office shall maintain a record of the amount, type and destination of the consignments dispatched in accordance with this Directive; (c) the recipient outlet shall maintain a record of the amount, type and origin of consignments received in accordance with this Directive; (d) outlets shall be subject to control by a competent authority, which must be given access to the records kept; (e) the destination and intended use of the consignment shall be clearly indicated on the external surface of the large packaging in accordance with this point and with Annex VII. CHAPTER XIII STORAGE 69. - After the chilling provided for in point 41, fresh poultrymeat must be kept at a temperature which may not at any time exceed + 4 °C. - Frozen poultrymeat must be kept at a temperature which may not at any time exceed - 12 °C. - Packaged fresh poultrymeat must not be stored in the same room as unpackaged fresh meat. CHAPTER XIV WRAPPING AND PACKAGING OF FRESH MEAT 70. (a) Packaging (for example packing cases, paperboard boxes) must fulfil all rules of hygiene, and in particular: - must not alter the organoleptic characteristics of the meat, - must not be capable of transmitting to the meat substances harmful to human health, - must be strong enough to ensure effective protection of the meat during transportation and handling; (b) packaging must not be re-used for meat unless it is made of corrosion-resistant materials which are easy to clean and has been previously cleaned and disinfected. 71. Where cut fresh meat or offal is wrapped, this operation must be carried out immediately after cutting and in accordance with hygiene requirements. Wrapping must be transparent and colourless or, in the case of coloured transparent wrapping, designed in such a way as to leave the wrapped meat or offal partially visible. It must also fulfil the conditions of the first and second indents of point 70 (a); it may not be used again for wrapping meat. Parts of poultry or offal separated from the carcase must always be wrapped in a firmly sealed protective covering satisfying the above criteria. 72. Wrapped meat must be packaged. 73. However, when wrapping fulfils all the protective conditions of packaging it need not be transparent and colourless and placing in a second container is not necessary provided that the other conditions of point 70 are fulfilled. 74. Cutting, boning, wrapping and packaging operations may take place in the same room if the packaging is re-usable as described in point 70 (b) or subject to the following conditions: (a) the room must be sufficiently large and so arranged that the hygiene of the operations is assured; (b) the packaging and wrapping must be enclosed in a sealed protective covering immediately after manufacture; this covering must be protected from damage during transport to the establishment and stored under hygienic conditions in a separate room in the establishment; (c) the rooms for storing packaging material must be dust and vermin-free and have no air connection with rooms containing substances which might contaminate fresh meat. Packaging must not be stored on the floor; (d) packaging must be assembled under hygienic conditions before being brought into the room; (e) packaging must be hygienically brought into the room and used without delay. It must not be handled by staff handling fresh meat; (f) immediately after packaging the meat must be placed in the storage room provided. 75. The packaging referred to in this Chapter may contain only cut fresh poultrymeat. CHAPTER XV TRANSPORT 76. Fresh meat must be transported in means of transport provided with a hermetic closing system or, in the case of fresh meat imported in accordance with Directive 90/675/EEC or fresh meat transiting through the territory of a third country, in sealed means of transport, designed and equipped in such a way that the temperatures specified in Chapter XIII are maintained throughout transportation. 77. Means of transport intended for transporting such meat must meet the following requirements: (a) their inside surfaces must be smooth and easy to clean and disinfect; (b) they must be provided with efficient devices for protecting the meat against insects and dust and be watertight. 78. Means of transport intended for transporting meat may in no case be used for transporting live animals or any products likely to affect or contaminate meat. 79. No other product likely to affect the hygiene of the poultrymeat or to contaminate it may be transported at the same time as the meat in the same means of transport. Packaged meat must be transported in separate means of transport from unpackaged meat unless, within the same means of transport, an adequate physical separation is provided so as to protect unpackaged meat. 80. Fresh poultrymeat may not be transported in a vehicle or container which is not clean and has not been disinfected. 81. The operator of the plant, the owner or his representative must ensure that transport vehicles and loading conditions are such as to enable the hygiene requirements of this Chapter to be met. A member of the inspection team provided for in the third subparagraph of Article 8 (2) of this Directive must check that this provision is complied with. (1) OJ No L 229, 30. 8. 1980, p. 11. Directive as last amended by Directive 91/692/EEC (OJ No L 377, 31. 12. 1991, p. 48).(2) OJ No L 340, 11. 12. 1991, p. 17.(3) OJ No L 275, 26. 9. 1986, p. 36. Directive as amended by Decision 89/187/EEC (OJ No L 66, 10. 3. 1989, p. 37). ANNEX II CHAPTER I GENERAL CONDITIONS FOR APPROVAL OF LOW-CAPACITY ESTABLISHMENTS Low-capacity establishments must have at least: 1. in rooms where fresh meat is produced and worked on: (a) waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water; the water must be channelled towards drains fitted with gratings and traps to prevent odours; (b) smooth, durable, impermeable walls, with a light-coloured, washable coating up to a height of at least two metres. However, the use of wooden walls in the rooms referred to in point 16 of Chapter IV of Annex I does not constitute grounds for withdrawing approval provided they were built before 1 January 1994; (c) doors in easily cleanable, rotproof and odourless material. Where meat is stored in the establishment concerned, that establishment must have storage premises which satisfy the aforementioned requirements; (d) insulation materials which are rotproof and odourless; (e) adequate ventilation and if necessary good extraction of steam; (f) adequate natural or artificial lighting which does not distort colours; 2. (a) as near as possible to the work stations, a sufficient number of facilities for cleaning and disinfecting hands and for cleaning tools with hot water. For washing hands, these facilities must have hot and cold running water or water premixed to a suitable temperature, cleaning and disinfecting products and hygienic means of drying hands; (b) facilities on the spot or in an adjacent room for disinfecting tools, with hot water supplied at not less than 82 °C; 3. appropriate arrangements for protection against pests such as insects and rodents; 4. (a) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws, made of corrosion-resistant material, not liable to taint meat and easy to clean and disinfect. The use of wood is forbidden; (b) corrosion-resistant fittings and equipment meeting hygiene requirements for: - meat handling, - storing meat containers, in such a way that neither the meat nor the containers come into direct contact with the floor or walls; (c) special watertight non-corrodible containers, with lids and fasteners to prevent unauthorized persons from removing things from them, for keeping meat not intended for human consumption; such meat must be removed or destroyed at the end of each working day; 5. refrigeration equipment to keep the internal temperature of the meat at the levels required by this Directive. This equipment must include a drainage system linked to the waste-water pipes which presents no risk of contamination of the meat; 6. an adequate pressurized supply of potable water within the meaning of Directive 80/778/EEC. However, a non-potable water supply is authorized in exceptional cases for steam production, fire fighting and the cooling of refrigeration equipment, provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no risk of contamination of fresh meat. Non-potable water pipes must be clearly distinguished from those used for potable water; 7. an adequate supply of hot potable water within the meaning of Directive 80/778/EEC; 8. a system for the hygienic disposal of waste water; 9. at least one wash basin and flush lavatories. The latter must not open directly onto the work rooms. The wash basin must have hot and cold running water or water premixed to a suitable temperature, hygienic materials for cleaning and disinfecting the hands and hygienic means of drying hands. The wash basin must be near the lavatories. CHAPTER II SPECIAL CONDITIONS FOR THE APPROVAL OF LOW-CAPACITY SLAUGHTERHOUSES 10. In addition to the general requirements, low-capacity slaughterhouses must have at least: (a) a slaughter room large enough for stunning and bleeding on the one hand, and plucking and any scalding on the other, to be carried out in separate places; (b) in the slaughter room, walls washable up to a height of at least two metres or up to the ceiling; (c) an evisceration and preparation room which is large enough for evisceration to be carried out in a place sufficiently far from other work stations, or separated from them by a partition, so as to prevent contamination; (d) a refrigerating room of sufficient capacity in relation to the size and type of animals slaughtered, with in any case a separate lockable section of a minimum size reserved for observing the carcases undergoing analysis. Derogations from this requirements may be granted by the competent authority on a case-by-case basis where meat is removed immediately from such slaughterhouses for delivery to cutting plants or butcher shops in the immediate vicinity of the slaughterhouse, provided that transportation takes not more than one hour. 11. Animals brought into the slaughter room must be immediately slaughtered after stunning, save in the case of slaughter according to religious rite. 12. Sick or suspect animals must not be slaughtered in the establishment concerned except where a derogation is granted by the competent authority. Where a derogation is granted, slaughter must be performed under the supervision of the competent authority and steps taken to prevent contamination; the premises must be specially cleaned and disinfected under official supervision before being used again. ANNEX III PROFESSIONAL QUALIFICATIONS OF AUXILIARIES 1. Only candidates who prove that they have: (a) followed a theoretical course, including laboratory demonstrations, authorized by the competent authorities of the Member States on the subjects referred to in point 3 (a); (b) received practical training under the supervision of an official veterinarian shall be eligible for the test referred to in the second subparagraph of Article 8 (2) of this Directive. The practical training shall take place in slaughterhouses, cutting plants, cold stores and inspection posts for fresh meat or, for the pre-slaughter inspection, in a holding. 2. However, auxiliaries fulfilling the requirements of Annex III to Directive 64/433/EEC may follow a training course where the theoretical part is reduced to four weeks. 3. The test referred to in the second subparagraph of Article 8 (2) of this Directive shall consist of a theoretical part and a practical part and shall cover the following subjects: (a) for the inspection of holdings: (i) theoretical part: - familiarity with the poultry industry - organization, economic significance, production methods, international trade, etc., - anatomy and pathology of poultry, - basic knowledge of diseases - viruses, bacteria, parasites, etc., - monitoring for disease and use of medicinal products/vaccines and residue testing, - hygiene and health inspection, - welfare on the farm, during transport and at the slaughterhouse, - environmental controls - in buildings, on farms and in general, - national and international rules, - consumer attitudes and quality control; (ii) pratical part: - visits to farms of different types and different methods of rearing, - visits to production establishments, - loading and unloading of means of transport, - visits to laboratories, - veterinary checks, - documentation, - practical experience; (b) for inspection at slaughterhouses: (i) theoretical part: - basic knowledge of anatomy and physiology of slaughtered animals, - basic knowledge of pathology of slaughtered animals, - basic knowledge of pathological anatomy of slaughtered animals, - basic knowledge of hygiene and in particular industrial hygiene, slaughter, cutting and storage hygiene and hygiene of work, - knowledge of methods and procedure for the slaughter, inspection, preparation, wrapping, packaging and transport of fresh meat, - knowledge of the laws, regulations and administrative provisions relating to the carrying out of their work, - sampling procedures; (ii) practical part: - inspection and assessment of slaughtered animals, - determination of animal species through examination of typical parts of the animal, - determination of a number of parts of slaughtered animals in which changes have occurred, and comments thereon, - post mortem inspection in a slaughterhouse, - hygiene control, - sampling. ANNEX IV MODEL HEALTH ATTESTATION (1) for poultry transported from the holding to the slaughterhouse Competent service: . No (2): . I. Identification of animals Animal species: . Number of animals: . Identification mark: . II. Origin of animals Address of holding of origin: . . III. Destination of animals The animals will be transported to the following slaughterhouse: . . by the following means of transport: . IV. Attestation I, the undersigned, official veterinarian, attest that the animals described above were examined before slaughter on the abovementioned holding at (time) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . on (date) . . . . . . . . . . . and found to healthy. (Place) . , (Date) . . (Signature of official veterinarian) (1) This certificate is valid for 72 hours.(2) Optional. ANNEX V MODEL HEALTH ATTESTATION for the carcases of poultry for delayed evisceration or for carcases of ducks and geese reared for the production of 'foie gras', stunned, bled and plucked on the fattening farm and transported to a cutting plant which is equipped with a separate room for evisceration Competent service: . No (1): . I. Identification of uneviscerated carcases Species: . Number of uneviscerated carcases: . II. Origin of uneviscerated carcases Address of fattening farm: . . III. Destination of uneviscerated carcases The uneviscerated carcases will be transported to the following cutting plant: . . IV. Attestation I, the undersigned, official veterinarian, attest that the uneviscerated carcases described above are of birds which were examined before slaughter on the abovementioned fattening farm at (time) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . on (date) . . . . . . . . . . . and found to be healthy. (Place) . , (Date) . . (Signature of official veterinarian) (1) Optional. ANNEX VI MODEL HEALTH CERTIFICATE for fresh poultrymeat (1) No (2): . Place of loading: . Ministry: . Department: . Reference (3): . I. Identification of meat Meat of: . (Animal species) Nature of cuts: . Nature of packaging: . Number of cuts or packages: . Month(s) and year(s) when frozen: . Net weight: . II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): . . Address(es) and veterinary approval number(s) of the approved cutting plant(s): . . Address(es) and veterinary approval number(s) of the approved cold store(s): . . III. Destination of meat The meat will be sent from: . (Place of loading) to: . (Country and place of destination) by the following means of transport (4): . Name and address of consignor: . . Name and address of consignee: . . IV. Attestation I, the undersigned, official veterinarian, certify that: (a) the poultrymeat described above satisfies the requirements of Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat and also the requirements of the second subparagraph of Article 3 (A) (1) of that Directive, if such meat is destined for a Member State or region of a Member State that is recognized as being free of Newcastle disease; (b) - the poultrymeat described above, - the packaging of the meat described above, bear a mark proving that: - the meat comes from animals slaughtered in approved slaughterhouses, - the meat was cut in an approved cutting plant; (c) this meat has been passed as fit for human consumption following a veterinary inspection carried out in accordance with Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat or Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat; (d) the transport vehicles or containers and the loading conditions of this consignment meet the hygiene requirements laid down in Directive 71/118/EEC. (Place) . , (Date) . . (Name and signature of the official veterinarian) (1) Fresh poultrymeat means, in accordance with the Directive referred to in IV of this certificate, any parts fit for human consumption of domestic animals of the following species: fowl, turkeys, guinea fowl, ducks, geese, quail, pigeons, pheasants and partridges, which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat.(2) Optional.(3) In the case of rail trucks and lorries, state the registration number, in the case of aircraft the flight number, and in the case of boats, the name and, where necessary, the number of the container. ANNEX VII INDICATION TO BE APPLIED TO LARGE PACKAGING Intended use: cutting/heat treatment (1) Address of destination: . . . (1) Delete as appropriate.